Citation Nr: 0200598	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for the award of service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision that 
awarded the veteran service connection for chondromalacia of 
the right knee, effective from September 13, 1996.  He was so 
notified in July 1998.  In May 1999, he filed a written 
notice of disagreement objecting to the assigned effective 
date of the award of service connection.  He was afforded a 
May 2000 Statement of the Case, and responded with a June 
2000 VA Form 9, perfecting his appeal.  In November 2001, the 
veteran testified at a hearing before the undersigned Board 
Member in Washington, D.C.


REMAND

The veteran seeks an earlier effective date, prior to 
September 13, 1996, for the award of service connection for 
chondromalacia of the right knee.  However, a July 2000 
memorandum from the veteran's accredited representative 
raised a claim of clear and unmistakable error in an October 
7, 1991 rating decision denying service connection for a 
right knee disability.  Inasmuch as a finding of clear and 
unmistakable error in the prior October 7, 1991 rating 
decision could significantly impact the determination on 
earlier effective date claim, the Board finds that the two 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, 
however, the RO has not yet considered the veteran's CUE 
claim on the merits (which would include notification of 
pertinent law and regulations governing the claim), and it 
would be potentially prejudicial to the veteran for the Board 
to consider the CUE issue in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, a remand to enable the RO to 
consider both issues together is warranted.  The Board 
emphasizes to the veteran and his representative, however, 
that to obtain appellate consideration of the CUE issue, or 
any other issue that is not currently in appellate status, an 
appeal as to the denial of such an issue must be timely 
perfected.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.300, 20.301, 20.302 (2001). 

The Board also notes that a significant change in the law has 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) were recently promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In light of these changes in the law, the RO should notify 
the veteran of the content of the VCAA and ensure that all 
notification and development action required by the VCAA has 
been completed. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

2.  The RO should adjudicate the issue of 
whether the October 7, 1991 rating 
decision, which denied a claim for 
service connection for a right knee 
disability, was clearly and unmistakably 
erroneous.  Then, the RO should 
adjudicate the claim of entitlement to an 
effective date earlier than September 13, 
1996, for the award of service connection 
for a right knee disability.  The RO 
should provide full reasons and bases for 
its determinations.

3.  If the claim of CUE in the October 7, 
1991 rating decision is denied, the RO 
should provide to the veteran and his 
representative notification of that 
denial and the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2001).  
While the RO must afford the veteran and 
his representative the appropriate time 
period in which to perfect an appeal on 
the CUE issue (and should not return the 
claims file to the Board prior to the 
expiration of that time period), the 
veteran should take the appropriate steps 
to perfect an appeal as soon as is 
practicable, to avoid any further delay 
in consideration of the appeal. 

4.  Unless the earlier effective date 
claim is granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case on 
this issue and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


